+ CREP TAP OAIAI GE

12685 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10019-6064

PATTI. WEIS

LEPHONE 112. 373-3000

 

212) 373-3165

(212) 492-0165

WRITER > CIRECT E-MAIL ADDRESS

 

bbirenboin@paulweiss.com

December 5, 2019

WwW. y

oF VR RIES

UNIT S20! FORTUNE FINANCIAL CENTER
3 DONGSANHUAN ZHONGLIJ

ELHAOYANG DISTRICT BEIJING [90020, CHINA

TELEPHONE . 86-19, 5428-6300

HONG KONG CLUB BUILDING. 12TH FLOOR
34 CHATER ROAD CENTRAL

HONG KONG

TELEPHONE :852. 2846-0300

ALDER CASTLE
10 NOBLE STREET
LONDON ECay 7JU, UNITED KINGDOM

TELEPHONE 1:44 20 7 1600

 

FUKOKU SEIMEI BUILDING

2-2 UCHISAIWAICHO 2-CHOME
HIYODA-hU, TORTO 100-0011. JAPAN
TELEPHONE (51-32) 3597-8101

TORONTO-DOMINION CENTRE

77 KING STREET WEST SUITE 3100
PO BOX 226

TORONTO, ONTARIO MSK 133
TELEPHONE (416) 304-0520

2001 K STREET, NW
WASHINGTON, o06-1047
TELEPHONE 1202: 223-7300

  
  

S00 DELAWARE AVENUE, SUITE 200
POST OFFICE BOx 32

WILMINGTON, DE 19a99-No3a2
TELEPHONE 1302: 655-4419

By Electronic Mail and Hand Delivery

 

David E. Powell
Regional Director

New York State Division of Human Rights
Adam Clayton Powell State Office Building

163 W. 125th Street, Room 401

New York, NY 10027

Dov cume: nt 2-€ BH Filed 06/05/20 Page 1of 5

PATRICK NL - ARSN Tz

MATTHEW W. ABEOTT
EGWARD T. ACKERMAN
JACOB & ADLERSTEIN
JUSTIN ANDERSON
ALLAN J ARFFA
ROBERTA ATKING
DAVIE J BALL

SCOTT A BARSHAY
PAUL M BASTA

JOHN F BAUGHMAN

 

TEWEN BAUS HihiAte
lynn, B BA RD

 

Gh AM
DAVID M BERNIC «
JOSEPH J BIA
BRUCE BIREN DO tet

   

GOUJON

   

TO
OMNES CLEARY
JAY COHEN

ELLEY A CORNISH
CHRISTOPHER Jo TUMMMINGS
THOMAS V DE LA BASTIDE II!
ARIEL J DECKELSAUM
ALICE BELISLE EATON
ANDREW J EHRLICH

 

HARRIS FISCHMAN
MARTIN FLUMENBAUM
ANDREW J FOLEY
ANOREW J FORMAN* JOHN 2

HARRIS B FREIOUS
CHRISTOPHER 0 FREY
MANUEL S FRE

ANDREW L GAINES
KENNETH & GA

MICHAEL E SERT SEMA:
ADAM M_ GIVERT

SALVATORE GOGLIORMELLA
NETL COLMAR

MATTHEW B GOLDSTEIN RICHAR
ROBERTO J GONZALEZ
CATHERINE L GOOOALL
ERIC GOODISON
CHARLES H GOOGE. JR
ANDREW G GORDON
BRIAN S. GRIEVE

UDI GROFMAN

NICHOLAS GROOMBRIDGE
BRUCE A GUTENPLAN
ALAN S. HALPERIN
CLAUDIA HAMMERMAN
BRIAN S HERMANN
MICHELE HIRSHMAN
DAVID S. HUNTI INGTON JULIA i
AMRAN HUSSEIN JENNIFER HowWU
LORETTA A IPPOLITC SETTY YAP*

JGR DAN E YARETT
KATE N. YOSHINO
ror

BRIAN So
KANNON
oA

 

No
9 TARLOWE
MONIC re THURMOND

 

 

HAN S TOPE

BRAD 5 WARP

Ne ARPT EDD) Teo dd tad we ve

 

Kaloma Cardwell v. Davis Polk & Wardwell LLP

Dear Mr. Powell:

(NYSDHR Case No. 10190523)

We write on behalf of Davis Polk & Wardwell LLP (“Davis Polk” or “Respondent”) in
response to the November 20, 2019 letter sent on behalf of the New York State Division of Human
Rights (*NYSDHR” or the “Division”) providing notice that the NYSDHR was “contemplating

dismissing” the above-referenced matter “for administrative convenience.”

(Ex. | (Letter from D.

Powell to Davis Polk).) Your letter of November 20, 2019 informed us that “objections te such
action may be submitted by any party within fifteen (15) days of the date of this letter and will

be considered prior to the Division determining whether to dismiss the matter.”

added).

[d. (emphasis
\l

Case 1:19-cv-10256-GHW Document 52-8 Filed 06/05/20 Page 2 of 5
Th. Whiss, RIPREND, WEEARTON & GARRISON LEP

David E. Powell

i)

On Tuesday, December 3, 2019, you informed us—despite your November 20 letter—that
the Division “closed the referenced complaint for administrative convenience.” sud sponte, “on
November 27, 2019 after being informed by the EEOC that it issued a right to sue letter on August
6, 2019.” and that there was “no need” for Davis Polk “to respond to the Division’s November 20,
2()19 notice to the parties.” (Ex. 2 at 2 (Email from D. Powell to counsel for Davis Polk).)

As we told you by email dated December 3, 2019, in response to your advice that the
Division had closed the referenced complaint, we are deeply troubled by your and the NYSDHR’s
failure to adhere to the procedure set forth in your November 20 letter—and therefore your failure
to allow our client to be heard on this important matter—prior to acting with such haste,
particularly given that you and the NYSDHR were already expressly aware, prior to your
November 20 letter, that the EEOC had issued a notice of dismissal/right to sue letter. Jd. at 1.
Moreover, we expressly requested an opportunity to be heard on this issue on our phone call with
you on Wednesday, November 20, 2019, the day you advised that the NYSDHR was considering
an administrative dismissal.

We are responding today, Thursday, December 5, 2019, consistent with the schedule set
forth in your November 20 letter. We expect our response to be considered, and we expect that
any purported administrative convenience dismissal be held in abeyance or reconsidered pending
the Division’s appropriate and good faith consideration of the response set forth below.

Specifically, and notwithstanding the suggestion in the letter purporting to dismiss the
matter on November 27, 2019 that Davis Polk may appeal the determination to the New York State
Supreme Court, we respectfully request immediate reconsideration of the November 27, 2019
decision at the agency level, and copy the Commissioner, the Deputy Commissioner, and the
General Counsel here. As set forth below, the NYSDHR’s action was unlawful, and it would be
prejudicial to Davis Polk to be forced to litigate the issue, at significant cost, before the New York
State Supreme Court.

Davis Polk objects to the dismissal of this matter for administrative convenience on the
grounds that any such dismissal is impermissible as a matter of law and is highly prejudicial. No
such dismissal was requested by either party at any time. Moreover, the matter already had been
returned by the NYSDHR to the EEOC, which expressly adopted the NYSDHR’s findings and
dismissed the matter, which is now pending in federal court. The post hoc dismissal of the matter
at this stage for administrative convenience is inconsistent with the facts and procedural history;
prejudices Davis Polk by creating potential confusion with respect to Mr. Cardwell’s clear election
of remedies; and is unnecessary, given that the NYSDHR can, as an alternative, simply close the
file based on its earlier determination, reflected in the EFOC’s records. For these and other
reasons, as outlined below, issuing a dismissal for administrative convenience (a “DAC”) at this
stage is “purely arbitrary” and unlawful.
Case 1:19-cv-10256-GHW Document 52-8 Filed 06/05/20 Page 3 of 5
PAUL. WEISS, REPRIND, WHARTON & GARRISON LLP

David E. Powell 3

Factual and Procedural History

On October 10, 2017, Davis Polk was informed by the NYSDHR that Mr, Cardwell had
filed a “verified complaint with the [NYSDHR]” alleging violations of federal, state, and city law.
(x. 3 at 1; see also Ex. 4 at | (Letter from D. Powell noting that Cardwell “filed a verified
complaint with the [NYSDHR]” on August 4, 2017.)) The NYSDHR transmitted a copy of Mr.
Cardwell’s complaint, bearing a NYSDHR caption, to Davis Polk fora response. (Ex. 3 at 1, 8.)
On December 5, 2017, Davis Polk filed with the NYSDHR an answer to the verified complaint
and related position statement with supporting evidence. Mr. Cardwell filed a rebuttal with the
NYSDHR on January 10, 2018.

Davis Polk did not hear from the NYSDHR directly again in connection with this matter
between December 2017 and November 2019.

On August 6, 2019, the EEOC mailed a dismissal and notice of rights to Mr. Cardwell and
his counsel. The August 6, 2019 communication expressly stated that the EEOC had “adopted the
Jindings of the state or local... agency that investigated this charge” and that the adoption of
those findings was the sole reason for the EEOC ’s dismissal. (Ex. 5.) At that time, Davis Polk
was not provided notice of the EEOC’s dismissal or the underlying “findings of the state or local

. agency.

On November 4, 2019, Mr, Cardwell filed a complaint in federal court, asserting the same
claims that he had brought and litigated before the NYSDHR. Cardwell vy. Davis Polk &
Wardwell, LLP et al., 19-ev-10256 (S.D.N.Y. 2019).

Davis Polk has made repeated efforts to secure a copy of the findings issued by the
NYSDHR, referenced by the EEOC in its August 6, 2019 dismissal. In connection with those
efforts, the EEOC expressly represented to Davis Polk that it received such findings from the
NYSDHR on August 5, 2019, and adopted them on August 6, 2019. Davis Polk has submitted
FOIA and other requests to the EEOC requesting its records of the matter. The EEOC has provided
a preliminary response that does not fully resolve the open issues, and Davis Polk expects to
continue its conversations with the agency in the coming days.

Issuing a DAC Prejudices Respondent

Although certain questions remain concerning the precise procedural history of this matter,
three critical facts are clear and indisputable: (1) Mr. Cardwell elected to litigate his claims before .
the NYSDHR and subsequently filed a complaint with the NYSDHR; (ii) following Mr.
Cardwell’s express election, both parties did, in fact, litigate the matter in the NYSDHR forum,
including by submitting substantive briefing supported by evidence: and (iii) at no time—
including prior to filing a complaint in federal court and up to today—did Mr. Cardwell request a
dismissal of his NYSDHR complaint for administrative convenience.

Given these facts, it was improper under New York law for the NYSDHR to issue sua
sponie a dismissal for administrative convenience, notwithstanding Mr. Cardwell’s pending
federal lawsuit. Dismissals for administrative convenience are unlawful where such a dismissal
Case 1:19-cv-10256-GHW Document 52-8 Filed 06/05/20 Page 4of 5
PAT, WEISS, RIFRIND. WELARVON & GARRISON ELD

David E. Powell 4

would create the mistaken impression that a plaintiff in a lawsuit did not elect to pursue his claims
before the NYSDHR, where, as here, the plaintiff indisputably did so.

The record here is clear that Mr. Cardwell elected to pursue his claims before the
NYSDHR: Mr. Cardwell actively litigated his claim before the NYSDHR, including by filing an
NYSDHR-captioned complaint and submitting a substantive rebuttal to Davis Polk’s position
statement. The fact that Mr. Cardwell elected to pursue his claims before the NYSDHR affords
Davis Polk certain procedural defenses and protections in defense of the claims asserted in Mr.
Cardwell’s pending federal lawsuit that might not have been available had Mr. Cardwell requested
a DAC in the early days of the NYSDHR’s Investigation. See, e.g., (Ex. 6 at | (“Your complaint
may voluntarily be withdrawn in writing by you at any time.”).) As noted above, Mr. Cardwell
has never requested that the NYSDHR grant a DAC.

Any action by the NYSDHR purporting to grant a DAC at this stage will invite Mr.
Cardwell to argue in federal court that he did not in fact elect to pursue his claims before the
NYSDHR, where the facts are just the opposite. It was improper for the NYSDHR to take actions
now, after a federal complaint has been filed, that alter the record that existed at the time this matter
was presented to the federal court and that could, therefore, afford Mr. Cardwell a second chance
(in federal court) to litigate the state and city claims he already elected to pursue—and in fact did
pursue—before the NYSDHR.

or these reasons, issuing a DAC now was improper, and “purely arbitrary” as a matter of
law, because it “contravene[s] the election of remedies provisions” to the undue prejudice of Davis
Polk and the other defendants named in Mr. Cardwell’s federal complaint. See 9 NYCRR
§ 465.5(e)(2)(vi) (DAC is improper where it would “contravene the clection of remedies
provisions”); Marine Midland Bank, N.A. v. New York State Div. of Human Rights, 75 N.Y .2d 240
(1989) (DAC improper where it “thwarts” election of remedies requirement).

Issuing a DAC now was improper for a second, independent reason: it is “purely arbitrary,”
and unlawful, for the NYSDHR to issue a DAC where the NYSDHR has resolved the matter by
issuing a determination of no probable cause. See East River Hous. Corp. v. NYSDHR, 984 N.Y.S.
2d 331, 331 (N.Y. App. Div. 2014) (finding that NYSDHR’s dismissal on grounds of
administrative convenience following a no probable cause determination was “purely arbitrary”).
The record (developed as of the date of this submission) strongly supports the conclusion that the
NYSDHR issued a no probable cause determination: it is undisputed that, when the EEOC closed
its file on Mr. Cardwell’s discrimination charge in August 2019, it “adopted the findings of the
state or local fair employment practices agency that investigated this charge,” and used the
standard form used when there has been a determination of no probable cause. (Ex. 5 at 1.) At
minimum, there are additional steps to be taken before the record is clarified with respect to the
issuance of a determination of no probable cause in this matter. !

 

' As noted above, Davis Polk has submitted FOIA and other requests to the EEOC seeking a copy of any such
determination, among other records. We also understand, based on our discussions with you and your staff, that
the NYSDHR may be able to take additional steps to explore whether its computer systems contain a copy of the
vl

Case 1:19-cv-10256-GHW Document 52-8 Filed 06/05/20 Page 5of5
lL. WEISS, RIFKIND, WILARTON @ GARRISON LEP

David E. Powell 5

Given the representations made to Davis Polk’s counsel by both the EEOC and the
NYSDHR and the record evidence of the EEOC’s stated basis for its dismissal and right to sue
notice, it was improper for the NYSDHR to issue a DAC. Any uncertainty regarding those findings
weighs in favor of reversing the purported issuance of a DAC and maintaining the sta/us quo. The
federal court hearing the matter may then take whatever actions it deems appropriate on the record
that existed at the time Mr. Cardwell filed his federal suit.

For these reasons, the NYSDHR’s issuance of a DAC was improper and should be
reversed.

Davis Polk reserves all of its rights, hereby requests a copy of any and all correspondence
submitted by Plaintiff in connection with the NYSDHR’s November 20, 2019 letter, and requests
that the NYSDHR preserve all records relating to this matter, including, without limitation, all
computer files, docketing or file management records, e-mail correspondence and phone logs.

Respectfully submitted,

Bs
Bruce Birenboim

CC: — Angela Fernandez (by hand delivery)
Valerie Dent (by hand delivery)
Caroline Downey (by email and hand delivery)

Enel: Exhibits

 

no probable cause determination. You represented to us that you did not wish to take these steps because doing
so would require “creating a ticket.”
